679 F.2d 143
Isadore MISKAVIGE, Appellant,v.Harold BRADFORD, Jr., Michael Doshan, and George G.McPartlin, Appellees.
No. 82-1298.
United States Court of Appeals,Eighth Circuit.
Submitted June 7, 1982.Decided June 9, 1982.

David Miskavige, Isadore Miskavige, pro se.
Richard V. Wicka, St. Paul, Minn., for appellee Harold Bradford, Jr.
Meagher, Geer, Markham, Anderson, Adamson, Flaskamp & Brennan, James F. Roegge, Minneapolis, Minn., for appellee Michael Doshan.
James M. Rosenbaum, U. S. Atty., Ann D. Montgomery, Asst. U. S. Atty., D. Minn., Minneapolis, Minn., for appellees.
Before BRIGHT, McMILLIAN and JOHN R. GIBSON, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant Isadore Miskavige seeks reversal of the district court's order dismissing his diversity action on grounds of judicial immunity and res judicata.


2
Our review of the record convinces us that the district court's1 order was correct.  We affirm on the basis of that court's well-reasoned memorandum opinion.  See 8th Cir.R. 14.



1
 The Honorable Paul A. Magnuson, United States District Judge for the District of Minnesota